Exhibit 10.1

 

 

 

ALLIANT TECHSYSTEMS INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

As Amended and Restated Effective January 1, 2005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION 1

INTRODUCTION

 

 

 

 

 

 

 

 

1.1.

Purposes of Plan

 

 

 

 

 

 

 

 

1.2.

History

 

 

 

 

 

 

 

 

1.3.

Adoption of Plan

 

 

 

 

 

 

 

SECTION 2

PLAN NAME

 

 

 

 

 

 

 

SECTION 3

PARTICIPATING EMPLOYEES

 

 

 

 

 

 

 

 

3.1.

Participating Employees

 

 

 

 

 

 

 

 

3.2.

Applicable Pension Plans

 

 

 

 

 

 

 

 

3.3.

Overriding Exclusion

 

 

 

 

 

 

 

SECTION 4

BENEFITS PAYABLE

 

 

 

 

 

 

 

 

4.1.

Benefit for Participating Employees

 

 

 

 

 

 

 

 

 

4.1.1.

Amount of Benefit

 

 

 

 

 

 

 

 

 

4.1.2.

Form of Payment

 

 

 

 

 

 

 

 

4.2.

Benefit to Beneficiaries

 

 

 

 

 

 

 

 

 

4.2.1.

Amount of Benefit

 

 

 

 

 

 

 

 

 

4.2.2.

Form of Payment

 

 

 

 

 

 

 

 

4.3.

Payment Subsequent to a Change of Control

 

 

 

 

 

 

 

 

4.4.

Special Rule for CECP

 

 

 

 

 

 

 

 

4.5.

Vesting

 

 

 

 

 

 

 

 

4.6.

General Distribution Rules

 

 

 

 

 

 

 

 

 

4.6.1.

Section 162(m) Determination

 

 

 

 

 

 

 

 

 

4.6.2.

Exception for Small Benefits

 

 

 

 

 

 

 

 

i

--------------------------------------------------------------------------------


 

SECTION 5

FUNDING

 

 

 

 

 

 

 

 

5.1.

Funding

 

 

 

 

 

 

 

 

5.2.

Corporate Obligation

 

 

 

 

 

 

 

SECTION 6

GENERAL MATTERS

 

 

 

 

 

 

 

 

6.1.

Amendment and Termination

 

 

 

 

 

 

 

 

6.2.

Limited Benefits

 

 

 

 

 

 

 

 

6.3.

Spendthrift Provision

 

 

 

 

 

 

 

 

6.4.

Errors in Computations

 

 

 

 

 

 

 

 

6.5.

Correction of Errors

 

 

 

 

 

 

 

SECTION 7

FORFEITURE OF BENEFITS

 

 

 

 

 

 

 

SECTION 8

DETERMINATIONS AND CLAIMS PROCEDURE

 

 

 

 

 

 

 

 

8.1.

Determinations

 

 

 

 

 

 

 

 

8.2.

Claims Procedure

 

 

 

 

 

 

 

 

 

8.2.1.

Original Claim

 

 

 

 

 

 

 

 

 

8.2.2.

Review of Denied Claim

 

 

 

 

 

 

 

 

 

8.2.3.

General Rules

 

 

 

 

 

 

 

 

8.3.

Limitations and Exhaustion

 

 

 

 

 

 

 

 

 

8.3.1.

Limitations

 

 

 

 

 

 

 

 

 

8.3.2.

Exhaustion Required

 

 

 

 

 

 

 

SECTION 9

PLAN ADMINISTRATION

 

 

 

 

 

 

 

 

9.1.

Officers

 

 

 

 

 

 

 

 

9.2

Chief Executive Oficer

 

 

 

 

 

 

 

 

9.3.

PRC

 

 

 

 

 

 

 

 

9.4.

Delegation

 

 

 

 

 

 

 

 

9.5.

Conflict of Interest

 

 

 

 

 

 

 

 

9.6.

Administrator

 

 

 

 

 

 

 

 

9.7.

Service of Process

 

 

 

 

 

 

 

 

9.8.

Expenses

 

 

 

 

 

 

 

 

9.9.

Tax Withholding

 

 

 

 

 

 

 

 

9.10.

Certifications

 

 

 

 

 

 

 

 

ii

--------------------------------------------------------------------------------


 

 

9.11.

Rules and Regulations

 

 

 

 

 

 

 

SECTION 10

 

 

 

 

 

 

 

 

 

 

10.1.

Defined Terms

 

 

 

 

 

 

 

 

10.2.

ERISA Status

 

 

 

 

 

 

 

 

10.3.

IRC Status

 

 

 

 

 

 

 

 

10.4.

Effect on Other Plans

 

 

 

 

 

 

 

 

10.5.

Disqualification

 

 

 

 

 

 

 

 

10.6.

Rules of Document Construction

 

 

 

 

 

 

 

 

10.7.

References to Laws

 

 

 

 

 

 

 

 

10.8.

Effect on Employment

 

 

 

 

 

 

 

 

10.9.

Choice of Law

 

 

APPENDIX A

ALLIANT TECHSYSTEMS INC. SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN FOR CECP
PARTICIPANTS

 

 

 

 

APPENDIX B

ALLIANT TECHSYSTEMS INC. SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN FOR BENEFITS IN
EXCESS OF LIMITS UNDER TAX REFORM ACT OF 1986

 

 

 

 

APPENDIX C

ALLIANT TECHSYSTEMS INC. DEFERRED COMPENSATION PLAN

 

 

 

 

APPENDIX D

CORDANT TECHNOLOGIES INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

 

APPENDIX E

INDIVIDUAL EMPLOYMENT AGREEMENTS

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 1

 

INTRODUCTION

 

1.1.          Purposes of Plan.  The purposes of the Alliant Techsystems Inc.
Supplemental Executive Retirement Plan are:  (1) to restore the benefit amounts
that would be payable to select participants in certain tax-qualified defined
benefit pension plans sponsored by Alliant Techsystems Inc. (“Alliant”) as
described in Section 3.2 hereof (the “Pension Plans”) absent the limitations in
sections 401(a)(17) and 415 of the Internal Revenue Code of 1986, as amended
(the “Code”) and absent a participant’s election to voluntarily defer
compensation, (2) to pay frozen benefits under certain frozen plans as described
in Appendix B, Appendix C and Appendix D, and (3) in certain cases, to provide
additional benefits pursuant to employment agreements or other similar
agreements between Alliant and employees who are members of a select group of
management or highly compensated employees as described in Appendix E.

 

1.2.          History.  Alliant has heretofore adopted tax-qualified defined
benefit Pension Plans called:  “ALLIANT TECHSYSTEMS INC. PENSION AND RETIREMENT
PLAN,” “ALLIANT TECHSYSTEMS INC. RETIREMENT INCOME PLAN (GOCO),” “ALLIANT LAKE
CITY RETIREMENT PLAN” and the “THIOKOL PROPULSION PENSION PLAN” (the “Pension
Plans”) for the purpose of providing retirement benefits to certain of its
employees and employees of certain affiliates.  The Pension Plans are subject to
the Employee Retirement Income Security Act of 1974, as amended, (“ERISA”) and
are intended to qualify under section 401(a) of the Code.  By operation of
section 401(a) of the Code, benefits under the Pension Plans are restricted so
that they do not exceed maximum benefits allowed under section 415 of the Code. 
In addition, the maximum amount of annual compensation which may be taken into
account for any plan participant may not exceed a fixed dollar amount which is
established under section 401(a)(17) of the Code.

 

In 1990, Alliant was spun-off from Honeywell Inc. and, in connection therewith,
established the Alliant Techsystems Inc. Retirement Plan as a “spin-off” from
the Honeywell Inc. Retirement Benefit Plan.  Effective September 28, 1990, for
the purpose of paying the benefits Participating Employees would have been
entitled to if Code section 415 and Code section 401(a)(17) limitations were not
in effect and, also, to pay certain employees transferred from Honeywell Inc.
benefits already accrued under the nonqualified plans sponsored by Honeywell
Inc., Alliant adopted a plan known as the “ALLIANT TECHSYSTEMS INC.
SUPPLEMENTARY RETIREMENT PLAN (SRP)” by adoption of a document entitled the
“Honeywell Supplementary Retirement Plan (SRP)”, and a plan known as the
“ALLIANT TECHSYSTEMS INC. SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN FOR
COMPENSATION IN EXCESS OF $200,000 ($200K SERP)” by adoption of a document
entitled the “Honeywell Supplementary Executive Retirement Plan for Compensation
in Excess of $200,000 ($200K SERP) (Amended through April 17, 1990)”.  In
addition, Alliant adopted a plan known as the

 

1

--------------------------------------------------------------------------------


 

“ALLIANT TECHSYSTEMS INC. SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN FOR CECP
PARTICIPANTS” by adoption of a document entitled the “Honeywell Supplementary
Executive Retirement Plan for CECP Participants (Amended Through April 17,
1990)” as a frozen plan with benefits only for certain employees acquired from
Honeywell Inc. who were participants in the Plan while employed by Honeywell
Inc.  Alliant also adopted a plan known as the “ALLIANT TECHSYSTEMS INC.
SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN FOR BENEFITS IN EXCESS OF LIMITS UNDER
TAX REFORM ACT OF 1986” by adoption of a document entitled the “Honeywell
Supplementary Executive Retirement Plan for Benefits in Excess of Limits under
Tax Reform Act of 1986” as a frozen plan with benefits only for certain
employees acquired from Honeywell Inc. who were participants in the Plan while
employed by Honeywell Inc.

 

Pursuant to the subsequent acquisition of certain assets, employees and pension
plan assets and obligations from Hercules Incorporated (the “Hercules
Acquisition”), effective March 15, 1995, Alliant adopted a plan known as the
“ALLIANT TECHSYSTEMS INC. AEROSPACE PENSION RESTORATION PLAN” by adoption of the
portion of a document entitled the “Hercules Employee Pension Restoration Plan
Effective October 1, 1990” that provides benefits based on the Hercules
Incorporated Retirement Income Plan and its successor plans, including the
Hercules Incorporated Retirement Income Plan (Government-Owned,
Corporation-Operated) and the Hercules Incorporated Pension Plan.

 

Alliant also adopted, pursuant to the Hercules Acquisition, the ALLIANT
TECHSYSTEMS INC. DEFERRED COMPENSATION PLAN (a plan which is memorialized in a
document entitled the “Hercules Deferred Compensation Plan”) as a frozen plan
with frozen benefits for certain employees acquired from Hercules Incorporated.

 

Effective September 1, 1999, Alliant adopted a nonqualified deferred
compensation plan known as the “ALLIANT TECHSYSTEMS INC. MANAGEMENT DEFERRED
COMPENSATION PLAN” which provides that certain employees can voluntarily defer
compensation pursuant to a prior irrevocable agreement.  Effective as of January
1, 2003, Alliant amended and restated its nonqualified deferred compensation
plan by the adoption of a document entitled “ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN.”

 

Pursuant to the acquisition of certain assets, employees and pension plan assets
and obligations from Alcoa, Inc. (the “Thiokol Acquisition”), Alliant adopted a
plan known as the THIOKOL CORPORATION EXCESS PENSION PLAN (a plan which is
memorialized in a document entitled “Thiokol Corporation Excess Pension Plan
(Restated Effective October 1, 1990)”) that provides benefits based on the
Thiokol Propulsion Pension Plan for certain Thiokol Propulsion employees
acquired from Alcoa, Inc.  The Thiokol Corporation Excess Pension Plan shall be
merged with and into this Alliant Techsystems Inc. Supplemental Executive
Pension Plan effective January 1, 2003.

 

2

--------------------------------------------------------------------------------


 

Alliant also adopted, pursuant to the Thiokol Acquisition, the CORDANT
TECHNOLOGIES INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (a plan which is
memorialized in a document entitled “CORDANT TECHNOLOGIES INC. SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN Amended and Restated Effective July 22, 1999”), as a
frozen plan with frozen benefits for certain employees acquired from Alcoa,
Inc.  The Cordant Technologies Inc. Supplemental Executive Retirement Plan was
merged with and into this Alliant Techsystems Inc. Supplemental Executive
Pension Plan effective January 1, 2003.

 

1.3.          Adoption of Plan.  Effective January 1, 2003, Alliant adopted this
document entitled “ALLIANT TECHSYSTEMS INC. SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN” as a complete amendment and restatement of the Alliant Techsystems Inc.
Supplementary Retirement Plan, the Alliant Techsystems Inc. Supplementary
Executive Retirement Plan for Compensation in Excess of $200,000, the Alliant
Techsystems Inc. Supplementary Executive Retirement Plan for CECP Participants,
the Alliant Techsystems Inc. Supplementary Executive Retirement Plan for
Benefits in Excess of Limits under Tax Reform Act of 1986, the Alliant
Techsystems Inc. Aerospace Pension Restoration Plan, the Alliant Techsystems
Inc. Deferred Compensation Plan, the Thiokol Corporation Excess Pension Plan and
the Cordant Technologies Inc. Supplemental Executive Retirement Plan for
employees who retire, die or otherwise terminate employment on or after January
1, 2003.

 

The Alliant Techsystems Inc. Supplementary Executive Retirement Plan for CECP
Participants is attached as Appendix A and incorporated herein for purposes of
paying the benefits due thereunder, effective January 1, 2003.  It applies only
to those Participating Employees who were participants in the Honeywell Inc.
CECP Plan and who are entitled to a “grandfathered” benefit under the Alliant
Techsystems Inc. Retirement Plan.

 

The Alliant Techsystems Inc. Supplementary Executive Retirement Plan for
Benefits in Excess of Limits under Tax Reform Act of 1986 is attached as
Appendix B and incorporated herein for purposes of paying the benefits due
thereunder, effective January 1, 2003.  It applies only to those Participating
Employees who were participants in such plan and who are entitled to a
“grandfathered” benefit under Alliant Techsystems Inc. Retirement Plan.

 

The Alliant Techsystems Inc. Deferred Compensation Plan is attached as Appendix
C and incorporated herein for purposes of paying frozen benefits for certain
employees acquired from Hercules Incorporated.

 

The Cordant Technologies Supplemental Executive Retirement Plan is attached as
Appendix D and incorporated herein for purposes of paying any benefit
obligations acquired under that plan, which will be paid hereunder.

 

This Plan is amended and restated effective January 1, 2005 to comply with
section 409A of the Code, and to add certain benefits/distribution options for
persons in Schedules 1 and 2.

 

3

--------------------------------------------------------------------------------


 

SECTION 2

 

PLAN NAME

 

This plan shall be referred to as the ALLIANT TECHSYSTEMS INC. SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN (the “Plan”).

 

SECTION 3

 

PARTICIPATING EMPLOYEES

 

3.1.          Participating Employees.  The individuals eligible to participate
in and receive benefits under the Plan (“Participating Employees”) are those
employees of Alliant Techsystems Inc. and its affiliates:

 

 

(a)

who are participants in the Alliant Techsystems Inc. Nonqualified Deferred
Compensation Plan or any other nonqualified deferred compensation plan
maintained by Alliant and its affiliates; or

 

 

 

 

(b)

whose individual employment agreement or other separate written agreement
between Alliant (or an affiliate of Alliant) and such employee specifies that
such employee is eligible to receive benefits under this Plan; or

 

 

 

 

(c)

who are Participants in one of the Pension Plans (as described in Section 3.2
below) and (i) who are actively employed by Alliant Techsystems Inc. or its
affiliates or on approved leave of absence, and (ii) whose benefits under the
applicable Pension Plan would be greater if computed without regard to the
limits imposed under Code sections 401(a)(17) and 415; or

 

 

 

 

(d)

who are affirmatively selected for participation in this Plan by the Chief
Executive Officer (“CEO”) of Alliant (or any person authorized to act on behalf
of the CEO by the Board of Directors of Alliant Techsystems Inc. (the “Board of
Directors”) and, for a Section 16 Officer, by the Personnel and Compensation
Committee of the Board of Directors).

 

4

--------------------------------------------------------------------------------


 

For purposes of this Plan, a Section 16 Officer is an officer of Alliant (or an
affiliate of Alliant) who is subject to the provisions of Section 16 of the
Securities Exchange Act of 1934, as amended.  Notwithstanding anything
apparently to the contrary contained in this Plan, the Plan shall be construed
and administered to prevent the duplication of benefits provided under this Plan
and any other qualified or nonqualified plan maintained in whole or in part by
Alliant or any predecessor, successor or affiliate.

 

3.2.          Applicable Pension Plans.  For purposes of this Plan, the “Pension
Plans” are:

 

 

(a)

Alliant Techsystems Inc. Pension and Retirement Plan, including the benefit
structures under such plan known as the Alliant Techsystems Inc. Retirement
Plan, the Alliant Techsystems Inc. Aerospace Pension Plan, the ATK SEG
Retirement Plan and the Federal Cartridge Company Pension Plan and the ATK
Pension Equity Plan;

 

 

 

 

(b)

Alliant Techsystems Inc. Retirement Income Plan (GOCO), including the benefit
structure known as the ATK Pension Equity Plan;

 

 

 

 

(c)

Alliant Lake City Retirement Plan; and

 

 

 

 

(d)

Thiokol Propulsion Pension Plan, including the benefit structure known as the
ATK Pension Equity Plan.

 

3.3.          Overriding Exclusion.  Notwithstanding anything apparently to the
contrary in this Plan or in any written communication, summary, resolution or
document or oral communication, no individual shall be a Participating Employee
in this Plan, develop benefits under this Plan or be entitled to receive
benefits under this Plan (either for the employee or his or her survivors)
unless such individual is a member of a select group of management or highly
compensated employees (as that expression is used in ERISA).  If a court of
competent jurisdiction, any representative of the U.S. Department of Labor or
any other governmental, regulatory or similar body makes any direct or indirect,
formal or informal, determination that an individual is not a member of a select
group of management or highly compensated employees (as that expression is used
in ERISA), such individual shall not be (and shall not have ever been) a
Participating Employee in this Plan at any time.  If any person not so defined
has been erroneously treated as a Participating Employee in this Plan, upon
discovery of such error such person’s erroneous participation shall immediately
terminate ab initio and upon demand such person shall be obligated to reimburse
Alliant for all amounts erroneously paid to him or her.

 

5

--------------------------------------------------------------------------------


 

SECTION 4

 

BENEFITS PAYABLE

 

4.1.          Benefit for Participating Employees

 

4.1.1.       Amount of Benefit.  This Plan shall pay to Participating Employees
the excess, if any, of

 

(a)

the amount that would have been payable under the applicable Pension Plan if
such benefit had been determined:

 

 

 

 

(i)

without regard to the benefit limitations under section 415 of the Code, and

 

 

 

 

(ii)

without regard to compensation limitation of section 401(a)(17) of the Code, and

 

 

 

 

(iii)

by including in Recognized Compensation, Earnings and Final Average Earnings (as
defined under the applicable Pension Plan) amounts not otherwise included
because they were deferred at the election of the Participating Employee under
the Alliant Techsystems Inc. Nonqualified Deferred Compensation Plan or any
other nonqualified deferred compensation plan at the time or times when they
would have been included but for such election to defer; and

 

 

 

 

(iv)

as adjusted pursuant to the terms of any employment agreement or any separate
written agreement between Alliant (or an affiliate of Alliant) and the
Participating Employee; minus

 

 

 

(b)

the amount actually paid from the applicable Pension Plan.

 

Notwithstanding anything to the contrary in the Plan, if the Participating
Employee is a Participant in the Alliant Techsystems Inc. Pension and Retirement
Plan under the benefit structure formerly known as the ATK SEG Retirement Plan
or the Federal Cartridge Company Pension Plan, any service of such Participating
Employee before December 7, 2001, shall be disregarded for benefit accrual
purposes in determining any excess benefit provided under this Plan.

 

Notwithstanding anything to the contrary in the Plan, this Plan shall pay to
Participating Employees identified on Schedule 1 attached to the Plan who
terminate employment at or after age 55 the greater of (i) the amount determined
under this Section 4.1.1 or (ii) the amount determined under this Section 4.1.1
as if the applicable Pension Plan were the benefit structure

 

6

--------------------------------------------------------------------------------


 

known as the Alliant Techsystems Inc. Pension Equity Plan under the Alliant
Techsystems Inc. Pension and Retirement Plan.

 

4.1.2.       Form of Payment.

 

 

(a)

Except as otherwise provided in this Section 4.1.2, for any Participating
Employee who terminates employment and receives or begins to receive benefits
under the applicable Pension Plan on or before December 31, 2006, the benefit
under this Plan (minus any withholding and payroll taxes which must be deducted
therefrom) shall be paid to the Participating Employee in the same manner, at
the same time, for the same duration and in the same form as if such benefit has
been paid directly from the applicable Pension Plan. All elections and optional
forms of settlement in effect and all other rules governing the payment of
benefits under the applicable Pension Plan shall, to the extent practicable, be
given effect under this Plan so that the Participating Employee will receive
from a combination of the applicable Pension Plan and this Plan the same benefit
(minus the withholding, payroll and other taxes which must be deducted
therefrom) which would have been received under the applicable Pension Plan if
this Plan benefit had been paid from the applicable Pension Plan.

 

 

 

 

(b)

The provisions of subsection (a) of this Section 4.1.2 shall apply to any
Participating Employee who terminated employment before January 1, 2005 and
accrued no benefit under this Plan after December 31, 2004, but who does not
receive or begin to receive benefits under the applicable Pension Plan on or
before December 31, 2006.

 

 

 

 

(c)

Each Participating Employee identified on Schedule 2 attached to this Plan shall
be permitted to elect on or before December 31, 2005 to receive benefits under
this Plan in the form of a lump sum or any other form of payment available under
the applicable Pension Plan. Lump sum payments shall be calculated as of the
first day of the month following termination of employment, using the interest
rate and mortality table described in section 417(e) of the Code, as in effect
under the Pension Plan on the first day of the month following termination of
employment. Such payment shall be or begin to be made on the first day of the
seventh month following the month in which the Participating Employee terminates
employment if the Participating Employee is a “key employee,” within the meaning
of section 416(i) of the Code (disregarding section 416(i)(5)), or on the first
day of the first month following termination of employment if the Participating
Employee is not such a “key employee.” Lump sum payments to “key employees”
shall be credited with simple interest from the first day of the month following
termination of employment to the date

 

7

--------------------------------------------------------------------------------


 

 

 

of payment at the interest rate described in section 417(e) of the Code, as in
effect under the Pension Plan on the first day of the month following
termination of employment. In the case of payments in a form other than a lump
sum, the first such payment to a Participating Employee who is a “key employee”
shall include the amounts of the monthly payments for the preceding six months.
If a Participating Employee identified in Schedule 2 elects a joint and survivor
annuity, and the Participating Employee’s joint annuitant dies before payments
begin, amounts otherwise payable as a joint and survivor annuity shall be paid
in the form of a single life annuity.

 

 

 

 

(d)

Each Participating Employee not described in subsections (a), (b) or (c) of this
Section 4.1.2, who terminates employment on or before December 31, 2006, shall
receive payment of benefits under this Plan in the form of a lump sum on the
later of (i) the earliest date after January 1, 2007 on which payment is
administratively practicable, or (ii) the first day of the seventh month
following termination of employment. Lump sum payments shall be calculated as of
January 1, 2007, using the mortality table described in section 417(e) of the
Code and an interest rate that is the greater of 6% or the rate described in
section 417(e) of the Code, as in effect under the Pension Plan on that date.
Lump sum payments made after January 31, 2007 shall be credited with simple
interest for the period from January 1, 2007 until the date of payment at a rate
equal to the greater of 6% or the rate described in section 417(e) of the Code,
as in effect under the Pension Plan on January 1, 2007.

 

 

 

 

(e)

Each Participating Employee not described in subsections (a), (b), (c), or (d)
of this Section 4.1.2 shall receive payment of benefits under this Plan in the
form of a lump sum on the later of (i) the first day of the seventh month
following the month in which the Participating Employee terminates employment or
(ii) January 31 of the calendar year following the calendar year in which the
Participating Employee terminates employment. All lump sum amounts paid under
this Subsection (e) shall be determined as of the date of termination of
employment, based on the mortality table described in section 417(e) of the Code
and an interest rate that is the greater of 6% or the interest rate described in
section 417(e) of the Code (as in effect under the Pension Plan on the first day
of the month following termination of employment), except that lump sums for
Participating Employees covered by the benefit structures known as the Alliant
Techsystems Inc. Retirement Plan or the Alliant Techsystems Inc. Pension Equity
Plan under the Alliant Techsystems Inc. Pension and Retirement Plan shall be
their Account Balances (as that term is defined under those benefit structures,
respectively). Simple interest will be

 

8

--------------------------------------------------------------------------------


 

 

 

credited for the period from the first day of the month following termination of
employment until the date of payment, at a rate equal to the greater of 6% or
the rate described in section 417(e) of the Code, as in effect under the Pension
Plan on the first day of the month following termination of employment.

 

4.2.          Benefit to Beneficiaries.

 

4.2.1.       Amount of Benefit.  Unless the Participating Employee (i) is
identified on Schedule 2 attached to this Plan and has received or begun to
receive his or her benefits under this Plan prior to death, or (ii) has received
a lump sum under Section 4.1 hereof, there shall be paid under this Plan to the
surviving spouse or other joint or contingent annuitant or beneficiary the
excess, if any, of

 

(a)

the amount which would have been payable under the applicable Pension Plan if
such benefit had been determined:

 

 

 

 

(i)

without regard to the benefit limitations of section 415 of the Code, and

 

 

 

 

(ii)

without regard to compensation limitation of section 401(a)(17) of the Code, and

 

 

 

 

(iii)

by including in Recognized Compensation, Earnings and Final Average Earnings (as
defined under the applicable Pension Plan) amounts not otherwise included
because they were deferred at the election of the Participating Employee under
the Alliant Techsystems Inc. Nonqualified Deferred Compensation Plan or any
other nonqualified deferred compensation plan at the time or times when they
would have been included but for such election to defer; and

 

 

 

 

(iv)

as adjusted pursuant to the terms of any employment agreement or any separate
written agreement between Alliant and the Participating Employee; minus

 

 

 

(b)

the amount actually paid from the applicable Pension Plan.

 

4.2.2.       Form of Payment.  Except as may be specifically provided in this
Plan, this benefit (minus any withholding and payroll taxes which must be
deducted therefrom) shall be paid to such person in the same manner, at the same
time, for the same duration and in the same form as if such benefit has been
paid directly from the applicable Pension Plan.  All elections and optional
forms of settlement in effect and all other rules governing the payment of
benefits under the applicable Pension Plan shall, to the extent practicable, be
given effect under

 

9

--------------------------------------------------------------------------------


 

this Plan so that such person will receive from a combination of the applicable
Pension Plan and this Plan the same benefit (minus the withholding, payroll and
other taxes which must be deducted therefrom) if this Plan benefit had been paid
from the applicable Pension Plan.  Notwithstanding the foregoing provisions of
this Section 4.2.2, in the event of the death of any Participating Employee who
(i) is not described in subsections (a), (b), or (c) of Section 4.1.2 or (ii) is
described in subsection (c) of Section 4.1.2 but dies before payment under this
Plan has been made or begun, payment of any benefits under this Section 4.2
shall be made in a lump sum, determined in accordance with Section 4.1.2(d) or
(e), as applicable, as soon as administratively practicable after the
Participating Employee’s death.

 

4.3.          Payment Subsequent to a Change of Control.  Notwithstanding any
Plan provision to the contrary, if subsequent to a Change of Control (as defined
in the applicable Pension Plan), a Participating Employee’s termination of
employment is a Qualifying Termination (as defined below), the present value of
the benefits payable pursuant to Section 4.1 utilizing the actuarial
assumptions, factors and methods in effect for the applicable Pension Plan for
funding purposes immediately prior to the Change of Control shall be paid as a
lump sum cash payment to the Participating Employee, determined in accordance
with Section 4.1.2(e), on the later of (i) the first day of the seventh month
following the month in which employment terminates or (ii) January 31 of the
calendar year following the calendar year in which employment terminates.

 

For purposes of this Section 4.3, a “Qualifying Termination” means the
occurrence of one of the following events within three (3) years after the
Change of Control and on or before December 31, 2006:

 

(a)

a termination of employment of a Participating Employee for any reason other
than Cause (as defined below), retirement or Disability (as defined by the
applicable Pension Plan); or

 

 

 

(b)

the voluntary termination of a Participating Employee for one or more of the
following reasons:

 

 

 

 

(i)

Salary reduction below rates in effect immediately prior to the Change of
Control;

 

 

 

 

(ii)

Bonus reduction below the greater of target as in effect immediately prior to
the Change of Control or the average of the past three (3) years;

 

 

 

 

(iii)

Long-term incentive opportunity reduction, below the economic value of all
annual awards granted under the policies in effect prior the Change of Control;

 

 

 

 

(iv)

Welfare benefits or retirement program reduction, unless the program applies to
all exempt employees and is terminated by

 

10

--------------------------------------------------------------------------------


 

 

 

Alliant in its entirety or a materially comparable substitute plan is made
available;

 

 

 

 

(v)

Change in work location of 50 miles or greater, unless consented to by the
Participating Employee or permitted by an employment agreement;

 

 

 

 

(vi)

Reduction in title or responsibilities; or

 

 

 

 

(vii)

Failure by Alliant to obtain the assumption of the Plan from a successor;

 

 

 

 

provided; however, such termination shall not be deemed a Qualifying Termination
unless Alliant receives written notice from the Participating Employee within 60
days after the occurrence of such events and Alliant does not cure the stated
reason within 30 days.

 

 

 

(c)

Termination by Alliant within one year after a Change Event if it can be
demonstrated that the termination was at the request of a third party that had
entered into negotiations or an agreement with Alliant with respect to a
subsequent Change of Control or was otherwise in connection with such Change of
Control. For purposes of this Section 4.3, a “Change Event” is determined to
occur upon one or more of the following events:

 

 

 

 

(i)

acquisition by an individual, entity or group of 15% or more of Alliant’s stock
(excluding a sale or issuance by Alliant or where the acquisition is made from
five or fewer shareholders in a transaction approved in advance by the Board of
Directors).

 

 

 

 

(ii)

the public announcement of the intention to acquire Alliant through a tender
offer, exchange offer or other unsolicited proposal.

 

Termination due to retirement, death or Disability does not constitute a
Qualifying Termination.

 

For purposes of this Section 4.3, “Cause” is defined as:

 

(a)

Conviction of a felony or guilty or nolo contendere plea in connection
therewith) involving a sentence of incarceration of at least three (3) months,
provided such felony relates to Alliant’s business or activities engaged in
while on Alliant’s premises or in connection with Alliant’s business; or

 

11

--------------------------------------------------------------------------------


 

(b)

Board determination of a material breach of duties and responsibilities, subject
to a thirty-day cure period.

 

 

4.4.          Special Rule for CECP.  This Plan shall pay to Participating
Employees who are also entitled to benefits under the Alliant Techsystems Inc.
Supplementary Executive Retirement Plan for CECP Participants (see Appendix A)
the excess, if any, of:

 

 

(i)

the amount that would have been payable under the applicable Pension Plan if
such benefit had been determined without regard to the benefit limitations under
section 415 of the Code and without regard to compensation limitation of section
401(a)(17) of the Code plus, if applicable, the amount that would have been
payable if the amount of any deferred incentive award in the year in which the
award would otherwise have been paid by the Honeywell Inc. Corporate Executive
Compensation Plan would have been included under the definition of “Earnings”
for purposes of arriving at “Final Average Earnings,” over

 

 

 

 

(ii)

the amount actually paid from the applicable Pension Plan after taking into
account the benefit limitations under section 415 of the Code and the
compensation limitation of section 401(a)(17) of the Code plus, if applicable,
the amount actually paid from the Honeywell Inc. Corporate Executive
Compensation Plan for CECP Participants (Appendix A).

 

This benefit (minus any withholding and payroll taxes which must be deducted
therefrom) shall be paid to the Participating Employee in the same manner, at
the same time, for the same duration and in the same form as if such benefit has
been paid directly from the applicable Pension Plan.  All elections and optional
forms of settlement in effect and all other rules governing the payment of
benefits under the applicable Pension Plan shall, to the extent practicable, be
given effect under this Plan so that the Participating Employee will receive
from a combination of the applicable Pension Plan and this Plan the same benefit
(minus the withholding, payroll and other taxes which must be deducted
therefrom) which would have been received under the applicable Pension Plan if
the limitation on benefits under section 415 of the Code, the compensation
limitation of section 401(a)(17) of the Code and the exclusion from the
definition of “Earnings” of the amount of any deferred incentive award had not
been in effect.

 

4.5.          Vesting.  The benefit of a Participating Employee under this Plan
shall vest when the applicable Pension Plan vests, including any full (100%)
vesting due to a Change in Control (as defined under the applicable Pension
Plan), or, if earlier, pursuant to the terms of any employment agreement or
separate written agreement between Alliant (or an affiliate of Alliant) and the
Participating Employee.

 

12

--------------------------------------------------------------------------------


 

4.6.          General Distribution Rules.

 

4.6.1.       Section 162(m) Determination.  If a Participating Employee will
receive a lump sum under the Plan pursuant to Section 4.1 or Section 4.3 and if
the PRC (or, for any Section 16 Officer, the Board of Directors) determines that
delaying the time such payment is made would increase the probability that such
payment would be fully deductible for federal or state income tax purposes,
Alliant may unilaterally delay the time of the making of such payment or any
portion of such payment until the earliest date at which Alliant reasonably
anticipates that the payment will be fully deductible, but not later than
twenty-four (24) months after the date such payment would otherwise be payable.

 

4.6.2.       Exception for Small Benefits.  Notwithstanding any other provision
of this Plan to the contrary, Alliant shall pay any benefit which is payable
under this Plan to a Participating Employee or a Beneficiary in a lump sum
payment if the present value of the benefit (as determined under the actuarial
factors for the applicable Pension Plan for such Participating Employee or
Beneficiary) is $50,000 or less.

 

SECTION 5

 

FUNDING

 

5.1.          Funding.  Alliant shall be responsible for paying all benefits due
hereunder.  Until all payments due under Section 4 are paid in full and for the
purpose of facilitating the payment of benefits due under those Sections,
Alliant may (but shall not be required to) establish and maintain a grantor
trust pursuant to an agreement between Alliant and a trustee selected by
Alliant; provided, however, that any such grantor trust must be structured so
that it does not result in any federal income tax consequences to any
Participating Employee until such employee actually receives payments due under
Section 4.  Alliant may contribute to a grantor trust thereby created such
amounts as it may from time to time determine.

 

5.2.          Corporate Obligation.  Neither Alliant’s officers nor any member
of its Board of Directors nor any member of the PRC in any way secures or
guarantees the payment of any benefit or amount which may become due and payable
hereunder to or with respect to any Participating Employee.  Each Participating
Employee and other person entitled at any time to payments hereunder shall look
solely to the assets of Alliant for such payments as an unsecured, general
creditor.  After benefits shall have been paid to or with respect to a
Participating Employee and such payment purports to cover in full the benefit
hereunder, such former Participating Employee or other person or persons, as the
case may be, shall have no further right or interest in the other assets of
Alliant in connection with this Plan.  Neither Alliant nor any of its officers
nor any member of its Boards of Directors nor any member of the PRC shall be
under any liability or responsibility for failure to effect any of the
objectives or purposes of the Plan by reason of the insolvency of Alliant.

 

13

--------------------------------------------------------------------------------


 

SECTION 6

 

GENERAL MATTERS

 

6.1.          Amendment and Termination.  Alliant reserves the power to amend or
terminate this Plan either prospectively or retroactively or both:

 

 

(a)

in any respect by resolution of the Board of Directors of Alliant; or

 

 

 

 

(b)

in any respect by action of the Personnel and Compensation Committee of the
Board of Directors of Alliant (or any successor committee); or

 

 

 

 

(b)

in any respect by action of any other committee or person determined by the
Board of Directors of Alliant;

 

at any time and for any reason deemed sufficient by it without notice to any
person affected by this Plan and may likewise terminate or curtail the benefits
of this Plan both with regard to persons expecting to receive benefits in the
future and persons already receiving benefits at the time of such action;
provided, however, that Alliant may not amend or terminate the Plan with respect
to benefits that have accrued and are vested pursuant to Section 4.3, the
applicable Pension Plan or an individual agreement between Alliant and the
Participating Employee.  No modification of the terms of this Plan shall be
effective unless it is in writing and signed on behalf of Alliant by a person
authorized to execute such writing.  No oral representation concerning the
interpretation or effect of this Plan shall be effective to amend the Plan.

 

6.2.          Limited Benefits.  This Plan shall not provide any benefits with
respect to any defined contribution plan.

 

6.3.          Spendthrift Provision.  No Participating Employee, surviving
spouse, joint or contingent annuitant or beneficiary shall have the power to
transmit, assign, alienate, dispose of, pledge or encumber any benefit payable
under this Plan before its actual payment to such person.  The PRC shall not
recognize any such effort to convey any interest under this Plan.  No benefit
payable under this Plan shall be subject to attachment, garnishment, execution
following judgment or other legal process before actual payment to such person.

 

6.4.          Errors in Computations.  Alliant shall not be liable or
responsible for any error in the computation of any benefit payable to or with
respect to any Participating Employee resulting from any misstatement of fact
made by the Participating Employee or by or on behalf of any survivor to whom
such benefit shall be payable, directly or indirectly, to Alliant, and used by
Alliant in determining the benefit.  Alliant shall not be obligated or required
to increase the benefit payable to or with respect to such Participating
Employee which, on discovery of the misstatement, is found to be understated as
a result of such misstatement of the Participating Employee.  However, the
benefit of any Participating Employee which is overstated by reason of

 

14

--------------------------------------------------------------------------------


 

any such misstatement or any other reason shall be reduced to the amount
appropriate in view of the truth (and to recover any prior overpayment).

 

6.5.          Correction of Errors.  If any Participating Employee in any
written statement required under the Plan document shall misstate such
Participating Employee’s age or the age of any person upon whose survival the
payment of any benefit in respect of such Participating Employee is contingent
or any other fact the misstatement of which would affect the amount of a benefit
payable hereunder, the accrual of benefits in respect of such Participating
Employee shall not be invalidated, but the amount of the benefit to be available
with respect to such Participating Employee will be adjusted retroactively to
the amount which would have been payable if such fact or facts had not been
misstated.  It is recognized that errors may occur during the administration of
the Plan which may result in incorrect statement or payment of benefits.  If an
administrative error occurs, the amount of benefits available to such
Participating Employee shall be the correct amount determined under the Plan
document and future benefits to such Participating Employee shall be adjusted to
reflect any prior mistakes under rules adopted by Alliant.  If no further
benefits are payable under the Plan, Alliant will take whatever steps it
determines are reasonable to collect such overpayments on behalf of the Plan. 
In no event will the Plan be liable to pay any greater benefit in respect of any
Participating Employee than that which would have been payable on the basis of
the truth and the provisions of this Plan document.

 

SECTION 7

 

FORFEITURE OF BENEFITS

 

All unpaid benefits under this Plan shall be permanently forfeited upon the
determination by Alliant that the Participating Employee, either before or after
termination of employment:

 

 

(a)

engaged in a criminal or fraudulent conduct resulting in material harm to
Alliant or an affiliate of Alliant; or

 

 

 

 

(b)

made an unauthorized disclosure to any competitor of any material confidential
information, trade information or trade secrets of Alliant or an affiliate of
Alliant; or

 

 

 

 

(c)

provided Alliant or an affiliate of Alliant with materially false reports
concerning his or her business interests or employment; or

 

 

 

 

(d)

made materially false representations which are relied upon by Alliant or an
affiliate of Alliant in furnishing information to an affiliate, partner,
shareholders, accountants, auditor, a stock exchange, the Securities and
Exchange Commission or any regulatory or governmental agency; or

 

15

--------------------------------------------------------------------------------


 

 

(e)

maintained an undisclosed, unauthorized and material conflict of interest in the
discharge of the duties owed by him or her to Alliant or an affiliate of
Alliant; or

 

 

 

 

(f)

engaged in conduct causing a serious violation of state and federal law by
Alliant or an affiliate of Alliant; or

 

 

 

 

(g)

engaged in theft of assets or funds of Alliant or an affiliate of Alliant; or

 

 

 

 

(h)

has been convicted of any crime which directly or indirectly arose out of his
her employment relationship with Alliant or an affiliate of Alliant or
materially affected his or her ability to discharge the duties of his or her
employment with Alliant or an affiliate of Alliant; or

 

 

 

 

(i)

engaged during his or her employment or within two (2) years after termination
of employment in any employment with a competitor, or engaged in any activity in
competition with Alliant, without the consent of Alliant.

 

SECTION 8

 

DETERMINATIONS AND CLAIMS PROCEDURE

 

8.1.          Determinations.  The Personnel and Compensation Committee of
Alliant Techsystems Inc.’s Board of Directors (the “Committee”) and the ATK
Pension and Retirement Committee (“PRC”) shall make such determinations as may
be required from time to time in the administration of the Plan.  The Committee
and the PRC shall have the final and conclusive discretionary authority and
responsibility to interpret and construe the Plan and to determine all factual
and legal questions under the Plan, including but not limited to the entitlement
of Participating Employees and Beneficiaries, and the amounts of their
respective interests.  Each interested party may act and rely upon all
information reported to them hereunder and need not inquire into the accuracy
thereof, nor be charged with any notice to the contrary.

 

8.2.          Claims Procedure.  Until modified by the Committee, the claims
procedure set forth in this Section 8 shall be the mandatory claims and review
procedure for the resolution of disputes and disposition of claims filed under
the Plan.

 

8.2.1.       Original Claim.  Any person may, if he or she so desires, file with
the PRC (or in the case of a Section 16 officer, the Committee) a written claim
for benefits under this Plan.  Within ninety (90) days after the filing of such
a claim, the PRC (or the Committee for a Section 16 officer) shall notify the
claimant in writing whether the claim is upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special

 

16

--------------------------------------------------------------------------------


 

circumstances requiring a specified amount of additional time (but not more than
one hundred eighty (180) days from the date the claim was filed) to reach a
decision on the claim.  If the claim is denied in whole or in part, the PRC (or
the Committee for a Section 16 officer) shall state in writing:

 

 

(a)

the specific reasons for the denial;

 

 

 

 

(b)

the specific references to the pertinent provisions of the Plan on which the
denial is based;

 

 

 

 

(c)

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

 

 

 

(d)

an explanation of the claims review procedure set forth in this section.

 

8.2.2.       Review of Denied Claim.  Within sixty (60) days after receipt of
notice that the claim has been denied in whole or in part, the claimant may file
with the Committee a written request for a review and may, in conjunction
therewith, submit written issues and comments.  Within sixty (60) days after the
filing of such a request for review, the Committee shall notify the claimant in
writing whether, upon review, the claim was upheld or denied in whole or in part
or shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred twenty (120) days from the date the request for review was filed) to
reach a decision on the request for review.

 

8.2.3.       General Rules.

 

 

(a)

No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the claims procedure. The PRC
may require that any claim for benefits and any request for a review of a denied
claim be filed on forms to be furnished by the PRC upon request.

 

 

 

 

(b)

All decisions on original claims shall be made by the PRC (or the Committee for
a Section 16 officer) and all decisions on requests for a review of denied
claims shall be made by the Committee.

 

 

 

 

(c)

the PRC and the Committee may, in their discretion, hold one or more hearings on
a claim or a request for a review of a denied claim.

 

 

 

 

(d)

A claimant may be represented by a lawyer or other representative (at the
claimant’s own expense), but the PRC and the Committee reserves the right to
require the claimant to furnish written authorization. A claimant’s

 

17

--------------------------------------------------------------------------------


 

 

 

representative shall be entitled, upon request, to copies of all notices given
to the claimant.

 

 

 

 

(e)

The decision of the PRC (or the Committee for a Section 16 officer) on a claim
and a decision of the Committee on a request for a review of a denied claim
shall be served on the claimant in writing. If a decision or notice is not
received by a claimant within the time specified, the claim or request for a
review of a denied claim shall be deemed to have been denied.

 

 

 

 

(f)

Prior to filing a claim or a request for a review of a denied claim, the
claimant or his or her representative shall have a reasonable opportunity to
review a copy of the Plan and all other pertinent documents in the possession of
the PRC and the Committee.

 

 

 

 

(g)

The PRC and the Committee may permanently or temporarily delegate its
responsibilities under this claims procedure to an individual or a committee of
individuals.

 

8.3.          Limitations and Exhaustion.

 

8.3.1.       Limitations.  No claim shall be considered under these
administrative procedures unless it is filed with the PRC (or the Committee for
a Section 16 officer) within one (1) year after the claimant knew (or reasonably
should have known) of the principal facts on which the claim is based.  Every
untimely claim shall be denied by the PRC (or the Committee for a Section 16
officer) without regard to the merits of the claim.  No legal action (whether
arising under section 502 or section 510 of ERISA or under any other statute or 
non-statutory law) may be brought by any claimant on any matter pertaining to
this Plan unless the legal action is commenced in the proper forum before the
earlier of:

 

 

(a)

two (2) years after the claimant knew (or reasonably should have known) of the
principal facts on which the claim is based, or

 

 

 

 

(b)

ninety (90) days after the claimant has exhausted these administrative
procedures.

 

Knowledge of all facts that a Participating Employee knew (or reasonably should
have known) shall be imputed to each claimant who is or claims to be a
Beneficiary of the Participating Employee (or otherwise claims to derive an
entitlement by reference to a Participating Employee) for the purpose of
applying the one (1) year and two (2) year periods.

 

8.3.2.       Exhaustion Required.  The exhaustion of these administrative
procedures is mandatory for resolving every claim and dispute arising under this
Plan.  As to such claims and disputes:

 

18

--------------------------------------------------------------------------------


 

 

(a)

no claimant shall be permitted to commence any legal action relating to any such
claim or dispute (whether arising under section 502 or section 510 of ERISA or
under any other statute or non-statutory law) unless a timely claim has been
filed under these administrative procedures and these administrative procedures
have been exhausted; and

 

 

 

 

(b)

in any such legal action all explicit and implicit determinations by the PRC and
the Committee (including, but not limited to, determinations as to whether the
claim was timely filed) shall be afforded the maximum deference permitted by
law.

 

SECTION 9

 

PLAN ADMINISTRATION

 

9.1.          Except as otherwise provided herein, functions generally assigned
to Alliant shall be discharged by the Committee or delegated and allocated as
provided herein.

 

9.2.          Senior Vice President of Human Resources. The most senior
executive responsible for the human resources function (“Senior Vice President
of Human Resources”) shall:

 

 

(a)

keep all books of account, records and other data as may be necessary for the
proper administration of the Plan; notify Alliant of any action taken by the PRC
and, when required, notify any other interested person or persons;

 

 

 

 

(b)

determine from the records of Alliant the compensation, status and other facts
regarding Participating Employees and other employees;

 

 

 

 

(c)

prescribe forms to be used for distributions, notifications, etc., as may be
required in the administration of the Plan;

 

 

 

 

(d)

set up such rules, applicable to all Participating Employees similarly situated,
as are deemed necessary to carry out the terms of this Plan;

 

 

 

 

(e)

perform all other acts reasonably necessary for administering the Plan and
carrying out the provisions of this Plan and performing the duties imposed on it
by the Board of Directors;

 

 

 

 

(f)

resolve all questions of administration of the Plan not specifically referred to
in this section; and

 

19

--------------------------------------------------------------------------------


 

 

(g)

delegate or redelegate to one or more persons, jointly or severally, such
functions assigned to the Senior Vice President of Human Resources hereunder as
it may from time to time deem advisable.

 

9.3.          PRC.  If there shall at any time be three (3) or more members of
the PRC serving hereunder who are qualified to perform a particular act, the
same may be performed, on behalf of all, by a majority of those qualified, with
or without the concurrence of the minority.  No person who failed to join or
concur in such act shall be held liable for the consequences thereof, except to
the extent that liability is imposed under ERISA.

 

9.4.          Delegation.  The Committee and the members of the Committee and
PRC shall not be liable for an act or omission of another person with regard to
a responsibility that has been allocated to or delegated to such other person
pursuant to the terms of the Plan or pursuant to procedures set forth in the
Plan Statement.

 

9.5.          Conflict of Interest.  If any individual to whom authority has
been delegated or redelegated hereunder shall also be a Participating Employee
in this Plan, such Participating Employee shall have no authority with respect
to any matter specially affecting such Participating Employee’s individual
rights hereunder or the interest of a person superior to him or her in the
organization (as distinguished from the rights of all Participating Employees
and Beneficiaries or a broad class of Participating Employees and
Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participating Employee,
and such Participating Employee shall act only in such Participating Employee’s
individual capacity in connection with any such matter.

 

9.6.          Administrator.  Alliant shall be the administrator for purposes of
section 3(16)(A) of ERISA.

 

9.7.          Service of Process.  In the absence of any designation to the
contrary by the PRC, the General Counsel of Alliant is designated as the
appropriate and exclusive agent for the receipt of process directed to this Plan
in any legal proceeding, including arbitration, involving this Plan.

 

9.8.          Expenses.  All expenses of administering this Plan shall be borne
by Alliant.

 

9.9.          Tax Withholding.  Alliant shall withhold the amount of any
federal, state or local income tax or other tax required to be withheld by
Alliant under applicable law with respect to any amount payable under this Plan.

 

9.10.        Certifications.  Information to be supplied or written notices to
be made or consents to be given by the Board of Directors or the PRC pursuant to
any provision of this Plan may be signed in the name of the Board of Directors,
the Committee or the PRC by any officer who has been authorized to make such
certification or to give such notices or consents.

 

20

--------------------------------------------------------------------------------


 

9.11.        Rules and Regulations.  Any rule not in conflict or at variance
with the provisions hereof may be adopted by the PRC.

 

SECTION 10

 

CONSTRUCTION

 

10.1.        Defined Terms.  Words and phrases used in this Plan with initial
capital letters, which are defined in the applicable Pension Plans’ documents
and which are not separately defined in this Plan shall have the same meaning
ascribed to them in the applicable Pension Plans’ documents unless in the
context in which they are used it would be clearly inappropriate to do so.

 

10.2.        ERISA Status.  This Plan is maintained with the understanding that
it is a nonqualified deferred compensation plan for the benefit of a select
group of management or highly compensated employees within the meaning of
section 201(2), section 301(3) and section 401(a)(1) of ERISA.  Each provision
shall be interpreted and administered accordingly.  If any individually
contracted supplemental retirement arrangement with any Section 16 Officer is
deemed to be covered by ERISA, such arrangement shall be included in the Plan
but only to the extent that such inclusion is necessary to comply with ERISA.

 

10.3.        IRC Status.  This Plan is intended to be a nonqualified deferred
compensation arrangement.  The rules of section 401(a) et. seq. of the Code
shall not apply to this Plan.  The rules of section 3121(v) and section
3306(r)(2) of the Code shall apply to this Plan.

 

10.4.        Effect on Other Plans.  This Plan shall not alter, enlarge or
diminish any person’s employment rights or obligations or rights or obligations
under the Pension Plans or any other plan.  It is specifically contemplated that
the Pension Plans will, from time to time, be amended and possibly terminated. 
All such amendments and termination shall be given effect under this Plan (it
being expressly intended that this Plan shall not lock in the benefit structures
of the Pension Plans as they exist at the adoption of this Plan or upon the
commencement of participation, or commencement of benefits by any Participating
Employee).

 

10.5.        Disqualification.  Notwithstanding any other provision of this Plan
or any election or designation made under the Plan, any individual who
feloniously and intentionally kills a Participating Employee shall be deemed for
all purposes of this Plan and all elections and designations made under this
Plan to have died before such Participating Employee.  A final judgment of
conviction of felonious and intentional killing is conclusive for this purpose. 
In the absence of a conviction of felonious and intentional killing, the PRC
shall determine whether the killing was felonious and intentional for this
purpose.

 

10.6.        Rules of Document Construction.  Whenever appropriate, words used
herein in the singular may be read in the plural, or words used herein in the
plural may be read in the singular;

 

21

--------------------------------------------------------------------------------


 

the masculine may include the feminine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to the entire Plan and not to any particular paragraph or Section of this Plan
unless the context clearly indicates to the contrary.  The titles given to the
various Sections of this Plan are inserted for convenience of reference only and
are not part of this Plan, and they shall not be considered in determining the
purpose, meaning or intent of any provision hereof.

 

10.7.        References to Laws.  Any reference in this Plan to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation.

 

10.8.        Effect on Employment.  Neither the terms of this Plan nor the
benefits hereunder nor the continuance thereof shall be a term of the employment
of any employee.  Except as provided in Section 6.1, Alliant shall not be
obliged to continue the Plan.  The terms of this Plan shall not give any
employee the right to be retained in the employment of any Employer.

 

10.9.        Choice of Law.  This instrument has been executed and delivered in
the State of Minnesota and has been drawn in conformity to the laws of that
State and shall, except to the extent that federal law is controlling, be
construed and enforced in accordance with the laws of the State of Minnesota.

 

This Plan, as amended and restated herein, was adopted by the Personnel and
Compensation Commitee of the Board of Directors of Alliant Techsystems Inc. on
this 20th day of  December, 2005.

 

 

 

 

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paula Patineau

 

 

 

 

 

 

 

 

 

 

 

Its:

Sr. V.P. Human Resources and Administrative Services

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

APPENDIX A

 

ALLIANT TECHSYSTEMS INC.
SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN
FOR CECP PARTICIPANTS

 

ARTICLE I

 

DEFINITIONS

 

1.1.          Act.  The Employee Retirement Income Security Act of 1974, as from
time to time amended.

 

1.2.          Base Plan.  The Alliant Techsystems Inc. Retirement Plan, as from
time to time amended.

 

1.3.          Code.  The Internal Revenue Code of 1986, as from time to time
amended.

 

1.4.          Corporate Executive Compensation Plan (CECP).  An incentive
compensation plan maintained by Honeywell to provide incentive compensation for
a select group of management or highly compensated employees, as from time to
time amended.

 

1.5.          Early Retirement.  Retirement by a Participant under his or her
Base Plan, which is defined as the termination of employment on or after his or
her 55th birthday and after he or she has been credited with 10 or more years of
“Credited Service for Benefit Accrual,” under the Base Plan.

 

1.6.          Earnings Limitation.  The maximum amount of compensation of a
Participant and his or her family members permitted to be taken into account
under the Base Plan pursuant to Section 401(a)(17) of the Code.

 

1.7.          Effective Date.  The original effective date of this Plan was
January 1, 1985.

 

1.8.          Honeywell.  Honeywell Inc., a Delaware corporation.

 

1.9.          Normal Retirement.  Retirement by a Participant on or after his or
her “Normal Retirement Date” under his or her Base Plan.  “Normal Retirement
Date” is the last day of the calendar month in which a Participant reaches age
65.

 

1.10.        Participant.  An employee of Alliant Techsystems Inc. (“Alliant”)
who is a participant in the Base Plan on or after January 1, 1985, whose
earnings are in excess of the Earnings

 

A-1

--------------------------------------------------------------------------------


 

Limitation under the Base Plan.  No controlling shareholder or independent
contractor shall be a Participant.

 

1.11.        Plan.  The Alliant Techsystems Inc. Supplementary Executive
Retirement Plan for CECP Participants.  No controlling shareholder or
independent contractor shall be a Participant.

 

1.12.        Total and Permanent Disability.  The disability of a Participant
whereby such Participant is wholly disabled by bodily injury or disease and will
be permanently, continuously and wholly prevented thereby for life from engaging
in any occupation or employment for wage or profit.

 

ARTICLE II

 

BENEFITS

 

2.1.          Benefit.  Upon termination of employment, a Participant shall be
eligible for a benefit in an amount equal to his or her benefit under his or her
Base Plan computed by including under the definition of “Earnings” for purposes
of arriving at “Final Average Earnings” under the Base Plan the amount of any
deferred incentive award in the year in which the award would otherwise have
been paid by the Honeywell Inc. Corporate Executive Compensation Plan, less the
amount of his or her benefit determined under his or her Base Plan without
including under the definition of “Earnings” for purposes of arriving at “Final
Average Earnings” under the Base Plan the amount of any deferred incentive award
in the year in which the award would otherwise have been paid by the Honeywell
Inc. Corporate Executive Compensation Plan.

 

2.2.          Pre-retirement Surviving Spouse Benefit.  Upon the death of a
married Participant who has not yet retired under the Base Plan, his or her
surviving spouse to whom he or she was formally married on the date of his or
her death shall be eligible for a benefit in an amount equal to such surviving
spouse’s “Pre-retirement Surviving Spouse Benefit” under the Participant’s Base
Plan computed by including under the definition of “Earnings” for purposes of
arriving at “Final Average Earnings” under the Base Plan the amount of any
deferred incentive award in the year in which the award would otherwise have
been paid by the Corporate Executive Compensation Plan, less the amount of the
annual “Pre-retirement Surviving Spouse Benefit” determined under the deceased
Participant’s Base Plan without such adjustments to “Earnings” for purposes of
arriving at “Final Average Earnings.”

 

A-2

--------------------------------------------------------------------------------


 

ARTICLE III

 

PAYMENT OF BENEFITS

 

A benefit under the Plan shall be paid in the form of the benefit paid with
respect to the Participant under his or her Base Plan.  Any election,
designation of a beneficiary(ies) or contingent annuitant(s), or revocation in
effect under the Participant’s Base Plan shall be in effect under the Plan.

 

ARTICLE IV

 

GENERAL CONDITIONS

 

All general provisions of the Alliant Techsystems Inc. Supplemental Executive
Retirement Plan shall apply hereunder.

 

 

A-3

--------------------------------------------------------------------------------


 

APPENDIX B

 

ALLIANT TECHSYSTEMS INC.
SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN
FOR BENEFITS IN EXCESS OF LIMITS UNDER
TAX REFORM ACT OF 1986

 

 

ARTICLE I

 

DEFINITIONS

 

1.1.          Act.  The Tax Reform Act of 1986.

 

1.2.          Base Plan.  The Alliant Techsystems Inc. Retirement Plan, as from
time to time amended.

 

1.3.          Code.  The Internal Revenue Code of 1986, as from time to time
amended.

 

1.4.          Early Retirement.  Retirement by a Participant under his or her
Base Plan, which is defined as the termination of employment on or after his or
her 55th birthday and after he or she has been credited with 10 or more years of
“Credited Service for Benefit Accrual,” under the Base Plan.

 

1.5.          Earnings Limitation.  The maximum amount of compensation of a
Participant and his or her family members permitted to be taken into account
under the Base Plan pursuant to Section 401(a)(17) of the Code.

 

1.6.          Effective Date.  The original effective date of this Plan was July
1, 1989.

 

1.7.          Honeywell.  Honeywell Inc., a Delaware corporation.

 

1.8.          Normal Retirement.  Retirement by a Participant on or after his or
her “Normal Retirement Date” under his or her Base Plan.  “Normal Retirement
Date” is the last day of the calendar month in which a Participant reaches age
65.

 

1.9.          Participant.  An employee of Alliant Techsystems Inc. (“Alliant”)
who is a participant in the Base Plan on or after July 1, 1989, whose accrued
benefit under the Base Plan, as a highly compensated employee as defined under
section 414(q)(1)(A) or (B) of the Code as in effect on July 1, 1989, was frozen
as of June 31, 1989, in compliance with IRS Notice 88-131, Alternative IID.  No
controlling shareholder or independent contractor shall be a Participant.

 

B-1

--------------------------------------------------------------------------------


 

1.10.        Plan.  The Alliant Techsystems Inc. Supplementary Executive
Retirement Plan for Benefits in Excess of Limits under Tax Reform Act of 1986. 
No controlling shareholder or independent contractor shall be a Participant.

 

1.11.        Total and Permanent Disability.  The disability of a Participant
whereby such Participant is wholly disabled by bodily injury or disease and will
be permanently, continuously and wholly prevented thereby for life from engaging
in any occupation or employment for wage or profit.

 

1.12.        TRA ‘86 Amendment Date.  The date the Honeywell Retirement Benefit
Plan was amended to comply with the Act.

 

 

ARTICLE II

 

BENEFITS

 

2.1.          Benefit.  Upon termination of employment, a Participant shall be
eligible for a benefit, if any, computed:

 

 

(a)

by including the greater of (i) the Participant’s benefit under the Base Plan
computed on the TRA ‘86 Amendment Date without regard to the Base Plan’s
amendment in compliance with IRS Notice 88-131, Alternative IID, which served to
freeze the accrued benefit of highly compensated participants pursuant to the
provisions of the Base Plan, or (ii) the Participant’s benefit under the Base
Plan as amended to comply with the Act,

 

 

 

 

(b)

by including under the definition of “Earnings” for the purposes of arriving at
“Final Average Earnings” under the Base Plan the Participant’s “Earnings” under
the Base Plan which are in excess of the Earnings Limitation,

 

 

 

 

(c)

by including under the definition of “Earnings” for purposes of arriving at
“Final Average Earnings” under the Base Plan the amount of any deferred
incentive compensation award in the year in which the award would have otherwise
been paid by the Honeywell Inc. Corporate Executive Compensation Plan,

 

 

 

 

(d)

without regard to the provisions of such Base Plan limiting the maximum benefit
payable thereunder to the maximum benefit permitted under the provision of
section 415 of the Code in a pension plan qualifying under section 401 of the
Code,

 

B-2

--------------------------------------------------------------------------------


 

and then subtracting from the amount determined above, the following: (i) the
amount of the Participant’s benefit determined under the Base Plan, as amended
to comply with the Act; (ii) the amount the Participant’s benefit provided under
the Alliant Techsystems Inc. Supplementary Executive Retirement Plan for
Compensation in Excess of $200,000; (iii) the amount of the Participant’s
benefit provided under the Alliant Techsystems Inc. Supplementary Executive
Retirement Plan for CECP Participants; and (iv) the amount of the Participant’s
benefit provided under the Alliant Techsystems Inc. Supplementary Retirement
Plan.

 

2.2.          Pre-retirement Surviving Spouse Benefit.  Upon the death of a
married Participant who has not yet retired under the Base Plan, his or her
surviving spouse to whom he or she was formally married on the date of his or
her death shall be eligible for a benefit in an amount, if any, computed:

 

 

(a)

by including the greater of (i) the surviving spouse’s “Pre-retirement Surviving
Spouse Benefit” under the Base Plan computed on the TRA ‘86 Amendment Date
without regard to the Base Plan’s amendment in compliance with IRS Notice
88-131, Alternative IID, or (ii) the surviving spouse’s “Pre-Retirement
Surviving Spouse Benefit” under the Base Plan as amended to comply with the Act,

 

(b)

 

 

 

by including under the definition of “Earnings” for the purposes of arriving at
“Final Average Earnings” under the Base Plan the deceased Participant’s
“Earnings” under the Base Plan which are in excess of the Earnings Limitation,

 

(c)

 

 

 

by including under the definition of “Earnings” for purposes of arriving at
“Final Average Earnings” under the Base Plan the amount of any deferred
incentive compensation award in the year in which the award would have otherwise
been paid to the deceased Participant by the Honeywell Inc. Corporate Executive
Compensation Plan,

 

(d)

 

 

 

without regard to the provisions of such Base Plan limiting the maximum benefit
payable thereunder to the maximum benefit permitted under the provision of
section 415 of the Code in a pension plan qualifying under section 401 of the
Code,

 

and then subtracting from the amount determined above, the following: (i) the
amount of the surviving spouse’s “Pre-retirement Surviving Spouse Benefit”
determined under the Base Plan, as amended to comply with the Act; (ii) the
amount the surviving spouse’s “Pre-retirement Surviving Spouse Benefit” provided
under Alliant Techsystems Inc. Supplementary Executive Retirement Plan for
Compensation in Excess of $200,000; (iii) the amount of the surviving spouse’s
“Pre-retirement Surviving Spouse Benefit” provided under the Alliant Techsystems
Inc. Supplementary Executive Retirement Plan for CECP Participants; and (iv) the
amount of the

 

B-3

--------------------------------------------------------------------------------


 

surviving spouse’s “Pre-retirement Surviving Spouse Benefit” provided under the
Alliant Techsystems Inc. Supplementary Retirement Plan.

 

 

 

ARTICLE III

 

PAYMENT OF BENEFITS

 

A benefit under the Plan shall be paid in the form of the benefit paid with
respect to the Participant under his or her Base Plan.  Any election,
designation of a beneficiary(ies) or contingent annuitant(s), or revocation in
effect under the Participant’s Base Plan shall be in effect under the Plan.

 

ARTICLE IV

 

GENERAL CONDITIONS

 

All general provisions of the Alliant Techsystems Inc. Supplemental Executive
Retirement Plan shall apply hereunder.

 

 

B-4

--------------------------------------------------------------------------------


 

APPENDIX E

 

INDIVIDUAL EMPLOYMENT AGREEMENTS

 

A Participating Employee’s benefit under this Plan shall be determined in
accordance with Section 4 of this Plan and the terms of the applicable Pension
Plan except as adjusted by any employment agreements between Alliant and a
Participating Employee.  This Appendix E lists the Participating Employees who
are entitled to benefits under this Plan as adjusted pursuant to the terms of
their individual employment agreements.

 

 

A. Executive Officers (as defined under the Securities Exchange Act of 1934)

 

Participating Employee

 

Benefit Adjusted Pursuant To

 

 

 

Daniel J. Murphy

 

Employment Agreement dated October 1, 2003

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SERP

A.            Executive Officers (as defined under the Securities Exchange Act
of 1934)

 

 

Dianne Deering Anton

 

Michael Dolby

 

Blake Larson

 

John Shroyer

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

SERP

 

A.            Executive Officers (as defined under the Securities Exchange Act
of 1934)

 

Nick G. Vlahakis

 

--------------------------------------------------------------------------------

 